Case 2:20-cv-01374-CBM-MAA Document 104-4 Filed 09/21/21 Page 1 of 6 Page ID #:684




                             Exhibit
                                       2
   Case 2:20-cv-01374-CBM-MAA Document 104-4 Filed 09/21/21 Page 2 of 6 Page ID #:685


Jamie Christine James

From:                Patsy Barron <patsy@kpsclaw.com>
Sent:                Thursday, May 6, 2021 6:22 PM
To:                  Jonah Grossbardt
Cc:                  NAUSICAA The Cool HeART; Collette Navasartian; Manny Garcia; Lauren Lookofsky
Subject:             Re: Kirkland v. Rampony, The Cool Heart, LLC, Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc., Kfir
                     Moyal Art Gallery Inc. & Moyal
Attachments:         Def. Stip. & Order re Extension to respond to Discovery (Draft) 05.04.21.pdf


Thank you, Jonah.

Attached please find a Stipulation and Order reflecting our agreement. Let me know if any changes need to be made.
Otherwise, please sign and return the executed copy to me for filing with the Court. Thank you.

On Wed, May 5, 2021 at 4:19 PM Jonah Grossbardt <jonah.grossbardt@sriplaw.com> wrote:

 Hi Patsy,



 July 13, 2021 is fine with me.



 Best,



 Jonah




 From: Patsy Barron <patsy@kpsclaw.com>
 Sent: Wednesday, May 5, 2021 2:32 PM
 To: Jonah Grossbardt <jonah.grossbardt@sriplaw.com>
 Cc: NAUSICAA The Cool HeART <nausicaa@thecoolheart.com>; Collette Navasartian
 <collette.navasartian@sriplaw.com>; Manny Garcia <manny@kpsclaw.com>; Lauren Lookofsky <lauren@kpsclaw.com>
 Subject: Re: Kirkland v. Rampony, The Cool Heart, LLC, Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc., Kfir Moyal Art
 Gallery Inc. & Moyal



 Hi Jonah,



 I just realized that I listed the incorrect date. 35 days from June 8, 2021 is actually July 13, 2021. Are you agreeable to
 July 13, 2021?

                                                              1
 Case 2:20-cv-01374-CBM-MAA Document 104-4 Filed 09/21/21 Page 3 of 6 Page ID #:686



On Wed, May 5, 2021 at 2:01 PM Jonah Grossbardt <jonah.grossbardt@sriplaw.com> wrote:

Hi Patsy,



I can agree to an extension until July 8, 2021. I don’t think we need to push it back to August. Does July 8, 2021 work
on your end?



Best,



Jonah




From: Patsy Barron <patsy@kpsclaw.com>
Sent: Tuesday, May 4, 2021 3:05 PM
To: Jonah Grossbardt <jonah.grossbardt@sriplaw.com>
Cc: NAUSICAA The Cool HeART <nausicaa@thecoolheart.com>; Collette Navasartian
<collette.navasartian@sriplaw.com>; Manny Garcia <manny@kpsclaw.com>; Lauren Lookofsky
<lauren@kpsclaw.com>
Subject: Re: Kirkland v. Rampony, The Cool Heart, LLC, Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc., Kfir Moyal
Art Gallery Inc. & Moyal




Hi Jonah,



As discussed at the hearing today, we are seeking an extension to the discovery request received via email yesterday
May 3, 2021 to 35 days after June 8, 2021. This extension shall allow Nausicaa's new counsel sufficient time to review
and respond to the discovery in the event that a settlement is not reached between you and her new counsel. The
new deadline to respond to Plaintiff's discovery will be August 2, 2021. Please confirm your agreement to said
extension and I will have our office draft a stipulation reflecting the same for your review and signature.



Nausicaa is contacting Ben Lila & Joseph Mandour from Mandour & Associates, APC and I believe they will be
contacting you directly if they are able to represent her at the settlement conference. I talked to the partners at our
office and we will be unable to represent her for the settlement conference. Mary Lu also confirmed that she will be
unable to represent her at the settlement conference.




                                                           2
 Case 2:20-cv-01374-CBM-MAA Document 104-4 Filed 09/21/21 Page 4 of 6 Page ID #:687

If Ben Lila & Joseph Mandour are not able to represent Nausicaa, she will contact other attorneys to see if they are
able to participate in the settlement conference. We will keep you updated.



In follow‐up to the Judge's suggestion that you could remove The Cool Heart, LLC as a defendant so you and Nausicaa
can proceed with the settlement conference without the need of an attorney for THe Cool Heart, LLC, please let me
know if you are agreeable.




On Mon, May 3, 2021 at 5:43 PM Collette Navasartian <collette.navasartian@sriplaw.com> wrote:

 Hello Counsel,



 Attached please find the following documents from Plaintiff Douglas Kirkland:

           Plaintiff’s First Interrogatories to Defendant’s The Cool Heart, LLC and Nausicaa Rampony
           Plaintiff’s First Requests for Production to Defendant’s The Cool Heart, LLC and Nausicaa Rampony
           Plaintiff’s First Requests for Admissions to Defendant’s The Cool Heart, LLC and Nausicaa Rampony
           Exhibit 1 to RFA’s
           Exhibit 2 to RFA’s



 Best,



 Collette




 Collette Navasartian

 Paralegal

 8730 Wilshire Blvd

 Suite 350

                                                           3
      Case 2:20-cv-01374-CBM-MAA Document 104-4 Filed 09/21/21 Page 5 of 6 Page ID #:688

      Beverly Hills, CA 90211

      Office: 323.364.0400

      Email: collette.navasartian@sriplaw.com

      https://link.edgepilot.com/s/e979b2ca/nCugIvD2s0Sg0‐6GtHtiuQ?u=http://www.sriplaw.com/




     ‐‐

     Warm regards,

     Patsy Barron Martinez, Esq. | 818.478.1043 | 818.478.1047 (fax) | patsy@kpsclaw.com
     Kermisch & Paletz LLP | 12711 Ventura Blvd. Ste. 200 | Studio City, CA 91604




     Links contained in this email have been replaced. If you click on a link in the email above, the link will be analyzed for
     known threats. If a known threat is found, you will not be able to proceed to the destination. If suspicious content is
     detected, you will see a warning.




 ‐‐

 Warm regards,

 Patsy Barron Martinez, Esq. | 818.478.1043 | 818.478.1047 (fax) | patsy@kpsclaw.com
 Kermisch & Paletz LLP | 12711 Ventura Blvd. Ste. 200 | Studio City, CA 91604




‐‐
                                                                 4
   Case 2:20-cv-01374-CBM-MAA Document 104-4 Filed 09/21/21 Page 6 of 6 Page ID #:689
Warm regards,

Patsy Barron Martinez, Esq. | 818.478.1043 | 818.478.1047 (fax) | patsy@kpsclaw.com
Kermisch & Paletz LLP | 12711 Ventura Blvd. Ste. 200 | Studio City, CA 91604




                                                              5
